ORDER

PER CURIAM.
Appellant appeals from the judgment entered after a jury trial finding her guilty of felony stealing, Section 570.080 RSMo 1986, receiving stolen property, Section 570.080 RSMo 1986, and bribery of a public servant, Section 576.010 RSMo 1986 and the sentences to concurrent terms of five, six and three years respectively.
An opinion reciting detailed facts and restating principles of law would have no prec-edential value. However, the parties have been furnished with a memorandum opinion for their information only. This memorandum sets forth the facts and reasons for this order.
The judgment is affirmed according to Rule 30.25(b).